

116 HR 2567 IH: Speak Up to Protect Every Abused Kid Act
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2567IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Ms. Wild (for herself, Ms. Ocasio-Cortez, Ms. Dean, Ms. Fudge, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act to require mandatory reporting of incidents
			 of child abuse or neglect, and for other purposes.
	
 1.Short titleThis Act may be cited as the Speak Up to Protect Every Abused Kid Act. 2.Sense of CongressIt is the sense of Congress that—
 (1)children are dependent on the adults in their lives, including parents, extended family, teachers, health care providers, and others in their community, to ensure their safety and well-being;
 (2)data from the Administration on Children and Families for 2016 indicate that 671,622 children in the United States were reported as being victims of child abuse or neglect, and 1,447 of those children died as a result of such abuse or neglect;
 (3)regardless of whether an adult is legally required to report child abuse and neglect, every adult who suspects or knows about child abuse or neglect has a moral duty to report such concerns to the appropriate authorities; and
 (4)establishing a Federal standard for the classes of individuals that State law establishes as mandated reporters will protect children and ensure greater consistency among the laws of States, while allowing States the flexibility to establish additional classes of individuals as mandated reporters.
 3.Educational campaigns and trainingThe Child Abuse Prevention and Treatment Act is amended by inserting after section 103 (42 U.S.C. 5104) the following:
			
				103A.Educational campaigns and training
 (a)In generalThe Secretary shall make grants to eligible entities to carry out educational campaigns and provide evidence-based or evidence-informed training regarding State laws for mandatory reporting of incidents of child abuse or neglect.
 (b)Guidance and information on best practicesThe Secretary shall develop and disseminate guidance and information on best practices for— (1)educational campaigns to educate members of the public about—
 (A)the acts and omissions that constitute child abuse or neglect under State law; (B)the responsibilities of adults to report suspected and known incidents of child abuse or neglect under State law; and
 (C)the resources available to struggling families to help prevent child abuse and neglect; and (2)evidence-based or evidence-informed training programs to improve such reporting by adults, with a focus on adults who work with children in a professional or volunteer capacity.
 (c)ApplicationsTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. In determining whether to make a grant under this section, the Secretary shall determine whether the educational campaign or training proposed by the entity uses practices described in the guidance and information developed under subsection (b).
 (d)Use of fundsAn entity that receives a grant under this section shall use the funds made available through the grant to carry out an educational campaign, or provide training, described in subsection (b).
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2020 and $10,000,000 for each of fiscal years 2021 through 2024..
 4.Grants to States for child abuse or neglect prevention and treatment programsSection 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (B), by striking (B) an assurance and all that follows through the end of clause (i), and inserting the following:  (B)an assurance in the form of a certification by the Governor of the State that the State has in effect and is enforcing a State law, or has in effect and is operating a statewide program, relating to child abuse and neglect that includes—
 (i)provisions or procedures for an individual described in paragraph (5) to report suspected or known incidents of child abuse or neglect to a State child protective service agency or to a law enforcement agency, which shall include a State law for mandatory reporting of such incidents, to either type of agency, by any individual described in paragraph (5), in accordance with paragraph (6);; 
 (B)in subparagraph (F), by striking ; and and inserting ;; (C)in subparagraph (G), by striking the period at the end and inserting ;; and
 (D)by inserting after subparagraph (G) the following:  (H)an assurance that the State, in developing the State plan described in paragraph (1), has established procedures to ensure coordination between the State law or statewide program described in subparagraph (B) and relevant law enforcement and State or community-based victims’ services agencies to ensure that children who are the victims of acts by a perpetrator other than a parent or caretaker that would be considered child abuse or neglect under section 3(2) if the perpetrator of such act were a parent or caretaker, are referred for appropriate follow-up services, even if such children do not qualify for the protections under such State law or statewide program;
 (I)an assurance that the State will— (i)take primary responsibility to accept and investigate reports of known and suspected child abuse or neglect pertaining to an incident that occurred in that State, even if the child or the alleged perpetrator resides in a different State;
 (ii)in the case of a State that takes primary responsibility to investigate a report as described in clause (i), share the results of the investigation with the State where the child resides and with the State where the alleged perpetrator resides; and
 (iii)in the case of a State in which the child or alleged perpetrator resides, but where the alleged incident did not occur, establish a plan to assist the State with primary responsibility for the investigation; and
 (J)an assurance that the State has established procedures to screen for domestic violence in the course of investigating child abuse and that such procedures—
 (i)were developed in consultation with the State Domestic Violence Coalition (as defined in section 302 of the Family Violence Prevention and Services Act (42 U.S.C. 10402)) or other entity eligible for funds under section 311 of the Family Violence Prevention and Services Act (42 U.S.C. 10411); and
 (ii)include training and practice requirements for investigators of child abuse where domestic violence is also present.; and
 (2)by adding at the end the following:  (5)Individuals required to report suspected or known child abuse or neglectTo satisfy the requirements of paragraph (2)(B)(i), a State law for mandatory reporting described in such paragraph shall require all of the following individuals to report suspected or known incidents of child abuse or neglect:
 (A)Individuals licensed or certified to practice in any health-related field licensed by the State, employees of health care facilities or providers licensed by the State, who are engaged in the admission, examination, care or treatment of individuals, including mental health and emergency medical services providers.
 (B)Individuals employed by a school who have direct contact with children, including teachers, administrators, and independent contractors.
 (C)Peace officers and law enforcement personnel. (D)Clergy, including Christian Science practitioners, except where prohibited on account of clergy-penitent privilege.
 (E)Day care and child care operators and employees. (F)Employees of social services agencies who have direct contact with children in the course of employment.
 (G)Foster parents. (H)Court appointed special advocates (employees and volunteers).
 (I)Camp and after-school employees. (J)An individual, paid or unpaid, who, on the basis of the individual's role as an integral part of a regularly scheduled program, activity, or service, accepts responsibility for a child.
 (K)Other individuals, as the applicable State law or statewide program may require. (6)Reporting requirementTo satisfy the requirements of paragraph (2)(B)(i), a State law for mandatory reporting described in such paragraph shall require such individuals to report suspected or known incidents of child abuse or neglect directly to the appropriate law enforcement or child welfare agency (as applicable under State law) and, if applicable, to the individual's supervisor or employer.. 
			5.Approaches and techniques to improve reporting
 (a)EligibilitySection 107(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c(b)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A), by striking and at the end; and (B)by adding at the end the following:
						
 (C)support training for adults who work with children in a professional or volunteer capacity, to report suspected and known incidents of child abuse or neglect under State law; and; and
 (2)in paragraph (5), by inserting before the period and the training described in paragraph (4)(C). (b)State task force studySection 107(d) of such Act (42 U.S.C. 5106c(d)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period and inserting ; and; and
 (3)by inserting after paragraph (2) the following:  (3)evaluate the State's efforts to train adults who work with children in a professional or volunteer capacity, to report suspected and known incidents of child abuse or neglect under State law..
 (c)Adoption of recommendationsSection 107(e)(1) of such Act (42 U.S.C. 5106c(e)(1)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (D)experimental, model, and demonstration programs for testing innovative approaches and techniques that may improve reporting of and response to suspected and known incidents of child abuse or neglect by adults to the State child protective service agencies or to law enforcement agencies..
 6.General program grantsSection 108 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended by adding at the end the following:
			
 (f)Mandatory reportingTo be eligible to receive any form of financial assistance under this title, a State shall include in the corresponding plan or application an assurance that the State has in effect a State law for mandatory reporting described in section 106(b)(2)(B)(i)..
 7.ReportsSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended by adding at the end the following:
			
				(e)Study and report on State mandatory reporting laws
 (1)StudyNot later than 4 years after the date of enactment of the Speak Up to Protect Every Abused Kid Act, the Secretary shall collect information on and otherwise study the efforts of States relating to State laws for mandatory reporting of incidents of child abuse or neglect, in order to assess the implementation of the amendments made by that Act.
					(2)Report
 (A)In generalNot later than 4 years after the date of enactment of the Speak Up to Protect Every Abused Kid Act, the Secretary shall submit to the appropriate committees of Congress a report containing the findings of the study under paragraph (1).
 (B)ContentsThe report submitted under subparagraph (A) shall— (i)provide an update on—
 (I)implementation of State laws for mandatory reporting described in section 106(b)(2)(B)(i); and (II)State efforts to improve reporting on, and responding to reports of, child abuse or neglect; and
 (ii)include data regarding any changes in the rate of substantiated child abuse reports and changes in the rate of child abuse fatalities since the date of enactment of the Speak Up to Protect Every Abused Kid Act..
 8.Community-based grantsSection 204 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended— (1)in paragraph (11), by striking and at the end;
 (2)in paragraph (12), by striking the period and inserting ; and; and (3)by adding at the end the following:
				
 (13)an assurance that the State has in effect a State law for mandatory reporting described in section 106(b)(2)(B)(i)..
			9.Effective date
 (a)In generalExcept as provided in subsection (b), this Act takes effect on the date of enactment of this Act. (b)Mandatory reporting requirementsThe amendments made by sections 4, 5(a), 6, and 8 shall apply to the applicable plans and applications submitted after the date that is 2 years after the date of enactment of this Act.
			